DISMISS; and Opinion Filed January 28, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-18-00625-CV

                              JENNIFER COX, Appellant
                                        V.
                         DALLAS HOUSING AUTHORITY, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-02152-D

                              MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                 Opinion by Chief Justice Burns
       The clerk's record in this appeal has not been filed because appellant has not paid the

fee. By letter dated December 14, 2018, we cautioned appellant that failure to provide, within ten

days, written verification she had either paid or made arrangements to pay the clerk's fee or was

entitled to proceed without payment of costs could result in dismissal of the appeal. See TEX. R.

APP. P. 37.3(b). To date, however, appellant has not complied. Accordingly, we dismiss the

appeal. See id. 37.3(b), 42.3(b),(c).




                                                 /Robert D. Burns, III/
                                                 ROBERT D. BURNS, III
180625F.P05                                      CHIEF JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JENNIFER COX, Appellant                            On Appeal from the County Court at Law
                                                    No. 4, Dallas County, Texas
 No. 05-18-00625-CV         V.                      Trial Court Cause No. CC-18-02152-D.
                                                    Opinion delivered by Chief Justice Burns.
 DALLAS HOUSING AUTHORITY,                          Justices Molberg and Nowell participating.
 Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Dallas Housing Authority recover its costs, if any, of this appeal
from appellant Jennifer Cox.


Judgment entered this 28th day of January 2019.




                                              –2–